UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30734 CORPORATE RESOURCE SERVICES, INC. (Exact name of Registrant as specified in its charter) Delaware 80-0551965 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 160 Broadway, 11th Floor New York, New York 10038 (Address of principal executive offices) (646) 443-2380 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated filer o Non - accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of Common Stock, $.0001 par value, outstanding as of May 16, 2011 was 67,297,000. CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as ofMarch 31, 2011 (unaudited) and September 30, 2010 (restated) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended March 31, 2011 and 2010(unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended March 31, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2011 and 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risks 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 28 2 CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands except per share data) March31, September 30, (unaudited) (restated) ASSETS Current assets: Cash $ $ Accounts receivable – less allowance for doubtful accounts of $2,382 and $723, respectively Due from financial institution Unbilled receivables Prepaid expenses Total current assets Property and equipment, net Other assets Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accrued wages and related obligations–due to related party Dividend payable to a related party – Borrowings under revolving credit facility – Current portion of long-term debt Current portion of related party long-term debt Due to related party Total current liabilities Long term debt, net of current portion Deferred Rent 97 Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value, 5,000 shares authorized; zero shares issued and outstanding – – Common stock, $0.0001 par value, 95,000 shares authorized; 71,554 and 71,598 shares issued and 67,297 and 67,341 outstanding as of March 31, 2011 and September 30, 2010, respectively 7 7 Additional paid-in capital Accumulated deficit (6,380 ) (4,558 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, amounts in thousands except per share data) Three Months Ended March 31, Six Months Ended March 31, Revenues $ Direct cost of producing revenues Direct cost of producing revenues purchased from related parties Gross profit Selling, general and administrative expenses (including stock-based compensation of $969 and $35 for the three months ended March 31, 2011 and 2010, respectively, and $997 and $75 for the six months ended March 31, 2011 and 2010, respectively) Selling, general and administrative expenses - related parties Depreciation and amortization Other (income) – – (40 ) – Loss from operations (1,003 ) (51 ) (329 ) (479 ) Interest expense Acquisition expenses – – Loss on debt extinguishments – – Net loss available to common stockholders $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 CORPORATE RESOURCE SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (unaudited, amounts in thousands) Common Stock Additional Paid-in Capital Accumulated Deficit Stockholders’ Equity Shares Amount Balances as of September 30, 2010 $
